UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-2394 WHX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 13-3768097 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1133 Westchester Avenue,Suite N222, White Plains, New York 10604 (Address of principal executive offices) (Zip Code) 914-461-1300 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes xNo ¨ The number of shares of Common Stock issued and outstanding as of May 12, 2009 was PART I. ITEM 1: Financial Statements WHX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended March 31, 2009 2008 (in thousands except per share) Net sales $ 132,679 $ 177,277 Cost of goods sold 103,323 136,473 Gross profit 29,356 40,804 Selling, general and administrative expenses 32,200 36,080 WHX Pension Plan expense (credit) 3,458 (1,800 ) Restructuring charges 533 - Gain on disposal of assets (4 ) (22 ) Income (loss) from operations (6,831 ) 6,546 Other: Interest expense 5,224 10,371 Realized and unrealized (gain) loss on derivatives (281 ) 1,627 Other income (161 ) (51 ) Loss before income taxes (11,613 ) (5,401 ) Tax provision (benefit) (245 ) 811 Net loss $ (11,368 ) $ (6,212 ) Basic and diluted per share of common stock Net loss $ (0.93 ) $ (6.21 ) Weighted average number of common shares outstanding 12,179 1,000 SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 WHX CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (Dollars and shares in thousands) 2009 2008 ASSETS Current Assets: Cash and cash equivalents $ 6,891 $ 8,656 Trade receivables - less allowance for doubtful accounts of $3,572 and $3,178 at 3/31/09 and 12/31/08, respectively 73,241 81,610 Inventories 77,177 75,270 Deferred income taxes 1,108 1,310 Other current assets 9,882 10,378 Total current assets 168,299 177,224 Property, plant and equipment at cost, less accumulated depreciation and amortization 100,210 102,508 Goodwill 65,060 65,070 Other intangibles, net 36,212 36,965 Other non-current assets 18,148 17,717 $ 387,929 $ 399,484 LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current Liabilities: Trade payables $ 37,174 $ 36,599 Accrued environmental liability 6,050 6,722 Accrued liabilities 31,892 37,382 Accrued interest expense - related party 554 262 Current portion of long-term debt 11,343 12,956 Short-term debt 39,739 32,970 Deferred income taxes 248 257 Total current liabilities 127,000 127,148 Long-term debt 104,891 109,174 Long-term debt - related party 54,098 54,098 Accrued interest expense - related party 4,004 2,237 Accrued pension liability 137,469 133,990 Other employee benefit liabilities 5,087 4,936 Deferred income taxes 4,753 5,413 Other liabilities 4,326 4,395 441,628 441,391 Stockholders' (Deficit) Equity: Preferred stock- $.01 parvalue; authorized 5,000 shares; issued and outstanding -0- shares - - Common stock -$.01 par value; authorized 180,000 shares;issued and outstanding 12,179 shares 122 122 Accumulated other comprehensive loss (164,033 ) (163,502 ) Additional paid-in capital 552,690 552,583 Accumulated deficit (442,478 ) (431,110 ) Total stockholders' deficit (53,699 ) (41,907 ) $ 387,929 $ 399,484 SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 WHX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 (in thousands) Cash flows from operating activities: Net loss $ (11,368 ) $ (6,212 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 4,925 5,348 Non-cash stock based compensation 116 69 Amortization of debt related costs 391 355 Long-term interest on related party debt 1,767 1,775 Deferred income taxes (467 ) 66 Gain on asset dispositions (4 ) (22 ) Unrealized loss (gain) on derivatives 388 (162 ) Reclassification of net cash settlements on derivative instruments (669 ) 1,789 Decrease (increase) in operating assets and liabilities: Trade and other receivables 7,931 (19,890 ) Inventories (2,197 ) (1,565 ) Other current assets 135 583 Accrued interest expense-related party 292 4,188 Other current liabilities (1,354 ) 5,521 Other items-net 64 85 Net cash used in operating activities (50 ) (8,072 ) Cash flows from investing activities: Plant additions and improvements (2,141 ) (3,523 ) Net cash settlements on derivative instruments 669 (1,789 ) Proceeds from sales of assets 58 78 Net cash used in investing activities (1,414 ) (5,234 ) Cash flows from financing activities: Proceeds from term loans - domestic - 4,000 Net revolver borrowings 6,827 11,291 Repayments of term loans - foreign (122 ) (136 ) Repayments of term loans - domestic (5,641 ) (3,509 ) Deferred finance charges (880 ) (1,146 ) Net change in overdrafts (364 ) 1,577 Other (92 ) 3 Net cash provided by (used in) financing activities (272 ) 12,080 Net change for the period (1,736 ) (1,226 ) Effect of exchange rate changes on net cash (29 ) 149 Cash and cash equivalents at beginning of period 8,656 6,090 Cash and cash equivalents at end of period $ 6,891 $ 5,013 SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 WHX CORPORATION CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ (DEFICIT) EQUITY (Unaudited) (Dollars and shares in thousands) Common Stock Accumulated Other Comprehensive Accumulated Additional Paid-In Total Stockholders' Shares Amount Loss Deficit Capital Deficit Balance, December 31, 2008 12,179 $ 122 $ (163,502 ) $ (431,110 ) $ 552,583 $ (41,907 ) Foreign currency translation adjustment (531 ) (531 ) Net loss (11,368 ) (11,368 ) Total comprehensive loss (11,899 ) Amortization of stock options 107 107 Balance, March 31, 2009 12,179 $ 122 $ (164,033 ) $ (442,478 ) $ 552,690 $ (53,699 ) SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 - The Company and Nature of Operations WHX Corporation, the parent company (“WHX”), manages a group of businesses on a decentralized basis.WHX owns Handy & Harman (“H&H”), which is a diversified holding company whose strategic business units encompass three reportable segments: Precious Metal, Tubing, and Engineered Materials.In April 2007, WHX acquired Bairnco Corporation (“Bairnco”).Bairnco manages business units in three reportable segments: Arlon Electronic Materials, Arlon Coated Materials, and Kasco Replacement Products and Services.See Note 13 for a description of the business and products of each of the Company’s segments.The business units of H&H and Bairnco principally operate in North America.WHX, together with all of its subsidiaries, are referred to herein as the “Company.” Note 2 - Management’s Plans and Liquidity The world-wide economic recession which became evident in the latter part of 2008 intensified to levels during the first quarter of 2009 not experienced in many years. This had a material adverse effect on almost all of the Company’s businesses during the first quarter of 2009, driving sales down by over 25% from the first quarter of 2008. Significant end market declines and negative inventory adjustments were experienced by many of the Company’s served markets, especially general industrial, residential and industrial construction, transportation and appliance markets. In late 2008, management formulated contingency plans to respond to the deteriorating economic conditions.Those plans and other cost containment actions were aggressively implemented during the first quarter of 2009 with the goals of maintaining adequate liquidity, preserving or increasing shares of key markets, sustaining margins on sales and retaining key employees. The plans included a reduction in compensation and benefits for salaried employees, and layoffs in both the salaried and hourly workforce.They further included the temporary idling of certain of the Company’s manufacturing facilities for various periods during the quarter to better match production with customer demand.The Company made considerable progress during the first quarter with respect to all of those efforts – reducing costs, conserving cash, operating safely, and producing the highest quality products as efficiently as possible under the current market conditions.Notwithstanding the progress made during the quarter in achieving its goals, the Company could not overcome the weakened global demand for its products, and its shipments and revenues declined significantly compared to the first quarter of 2008. The Company recorded a net loss of $11.4 million for the quarter ended March 31, 2009, following a profitable year in 2008, when the Company had net income of $3.0 million and $10.1 million of cash flow provided by operating activities.For the quarter ended March 31, 2009, cash flow used in operating activities was $50,000, as compared to $8.1 million used in operating activities in the same quarter of In recent years prior to 2008, the Company incurred significant losses and used significant amounts of cash in operating activities, and as of March 31, 2009, had an accumulated deficit of $442.5 million.As of March 31, 2009, the Company’s current assets totaled $168.3 million and its current liabilities totaled $127.0 million; for net working capital of $41.3 million.The Company reduced its level of debt substantially in 2008, from $359.4 million as of January 1, 2008 to $209.2 million as of December 31, 2008 and $210.1 million as of March 31, 2009, principally through the Rights Offering completed on September 25, 2008. Rights Offering As a result of a rights offering completed by the Company in September 2008 (“the Rights Offering”), the Company sold 11,178,459 shares of common stock, to existing stockholders through the exercise of rights at a subscription price of $14.00 per share, for an aggregate purchase price of approximately $156.5 million.Steel Partners II, L.P., (“SPII”), the Company’s largest shareholder, subscribed for 8,630,910 shares of the Company’s common stock, for an aggregate purchase price of approximately $120.8 million, pursuant to its basic and applicable oversubscription privileges.After giving effect to the Rights Offering, SPII owns 75% of the outstanding shares of common stock of the Company.The Company used the proceeds of the Rights Offering to (i) redeem preferred stock issued by a wholly-owned subsidiary of the Company, which was held by SPII, plus accumulated dividends, together totaling approximately $6.0 million, (ii) repay Company indebtedness to SPII of approximately $18.9 million, and (iii) repay $117.6 million of indebtedness and accrued interest of certain wholly-owned subsidiaries of the Company to SPII.After such payments, $14.0 million remained with the Company as cash, of which $13.2 million was used to repay additional debt of the Company on October 29, 2008 pursuant to the amendments to the Company’s credit agreements of that same date. 6 WHX Corporation, the parent company WHX has as its sole source of cash flow, distributions from its principal subsidiaries, H&H and Bairnco, or other discrete transactions.H&H’s credit facilities effectively do not permit it to transfer any cash or other assets to WHX with the exception of (i) an unsecured loan for required payments to the WHX Pension Plan, and (ii) an unsecured loan for other uses in the aggregate principal amount not to exceed $12.0 million, $7.0 million of which has been distributed.Of the remaining $5.0 million permitted to be loaned to WHX, a maximum amount of $2.5 million may be loaned prior to March 31, 2010, and the remainder may be loaned thereafter.H&H’s credit facilities are collateralized by substantially all of the assets of H&H and its subsidiaries.Similarly, Bairnco’s credit facilities and term loan do not permit it to make any distribution, pay any dividend or transfer any cash or other assets to WHX other than common stock of Bairnco and up to $0.6 million annually for services performed by WHX on behalf of Bairnco, under certain circumstances.Bairnco’s credit facilities are secured by a first priority lien on all of the assets of Bairnco and of its U.S. subsidiaries. WHX’s ongoing operating cash flow requirements consist of arranging for the funding of the minimum requirements of the WHX Pension Plan and paying WHX’s administrative costs.The recent decline of stock prices across a significant cross-section of the United States stock market has resulted in an unfunded pension liability of the WHX Pension Plan of $137.5 million as of March 31, 2009.The Company expects to have required minimum contributions for 2009 and 2010 of $1.2 million and $6.0 million, respectively.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as a plan termination. As of March 31, 2009, WHX and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to WHX had cash of approximately $2.4 million and current liabilities of approximately $1.4 million.Management expects that WHX will be able to fund its operations in the ordinary course over at least the next twelve months. Handy & Harman and Bairnco Widely-documented commercial credit market disruptions have resulted in a tightening of credit markets worldwide.Liquidity in the global credit market has been severely contracted by these market disruptions, making it costly to obtain new lines of credit or to refinance existing debt, when debt financing is available at all.The effects of these disruptions are widespread and difficult to quantify, and it is impossible to predict when the global credit market will improve or when the credit contraction will significantly ease.As a result of the ongoing credit market turmoil, the Company may not be able to obtain additional debt or equity financing if necessary or desired.Furthermore, one or more of the financial institutions that make available the Company’s revolving credit facilities may become unable to fulfill their funding obligations, which could materially and adversely affect liquidity. On March 12, 2009, H&H and its subsidiaries amended each of their Loan and Security Agreement with Wachovia Bank, National Association (“Wachovia”), as agent (the “Wachovia Facilities”), and their Loan and Security Agreement with SPII (the “Term B Loan”) to, among other things, (i) extend the term of the loans for two years until June 30, 2011, (ii) increase certain interest rates, (iii) reset the levels of certain financial covenants, (iv) permit the disposition and/or cessation of operations of certain of H&H’s direct and indirect subsidiaries (v) provide for an increase in the aggregate amount of unsecured loans, distributions or other advances from H&H to WHX for general business purposes from up to $7.0 million to up to $12.0 million, subject to a maximum additional amount of $2.5 million prior to March 31, 2010, and (vi) provide for an increase in the existing limited guaranty by H&H from up to $7.0 million to up to $12.0 million.In addition, the Wachovia Facilities were also amended to, among other things, reduce the amount of the credit facility from $125.3 million to $115.0 million including decreasing the revolving credit facility from $83.0 million to $75.0 million. 7 On May 8, 2009, H&H and its subsidiaries further amended the Wachovia Facilities to provide for, among other things, additional term loans to the borrowers thereunder in the aggregate principal amount of approximately $5.3 million, which were consolidated with the existing term loans under the Wachovia Facilities for a combined aggregate principal amount of $15.0 million, and additional guaranties by certain subsidiary trusts.Pursuant to this amendment: (a) a portion of the obligations under the tranche B term loan under the Wachovia Facilities was prepaid in an amount equal to $5.0 million; and (b) the remaining available proceeds of the term loans are to be used for operating and working capital purposes. The Term B Loan was also amended on May 8, 2009 to provide for additional guaranties by certain subsidiary trusts. On March 12, 2009, Bairnco and certain of its subsidiaries amended their Credit Agreement with Ableco Finance LLC (“Ableco”), as administrative agent thereunder (the “Ableco Facility”), and their Credit Agreement with Wells Fargo Foothill, Inc. (“Wells Fargo”), as arranger and administrative agent thereunder (the “Wells Fargo Facility”), to, among other things, (i) increase the interest rates and (ii) reset the levels of certain financial covenants.The Ableco Facility was also amended to provide for, among other things, an increase in the existing limited guaranty by H&H from up to $7 million to up to $12 million, secured by a second lien on all of the assets of H&H pursuant to the terms and conditions of the H&H Security Agreement and the H&H Guaranty.The Subordinated Debt Credit Agreement with SPII was also amended to, among other things, increase the interest rates. The ability of both H&H and Bairnco to draw on their respective revolving lines of credit is limited by a borrowing base of accounts receivable and inventory.As of March 31, 2009, H&H’s availability under its credit facilities was $17.0 million, and Bairnco’s availability under its credit facilities was $5.6 million.However, there can be no assurances that they will continue to have access to all or any of the credit lines if their operating and financial performance do not satisfy relevant borrowing base criteria and financial covenants within the financing agreements.If either H&H or Bairnco do not satisfy borrowing base criteria or financial covenants, and if they are unable to secure necessary waivers or other amendments from the lender, they will not have access to their credit facilities, which could adversely affect the Company’s liquidity. Shelf Registration Statement On April 24, 2009, the Company filed a shelf registration statement on Form S-3 with the SEC. If and when the shelf registration statement is declared effective by the SEC, the Company may from time to time issue up to $10 million of its common stock, preferred stock, debt securities, warrants to purchase common stock, preferred stock, or debt securities, or any combination of the above, separately or as units. The terms of any offerings under the shelf registration statement will be determined at the time of any offering. The Company does not presently have any definitive plans or current commitments to sell securities that may be registered under the shelf registration statement. The Company believes that, once effective, the shelf registration statement will provide the Company with the flexibility to quickly raise capital in the market as conditions become favorable with a minimum of administrative preparation and expense. The net proceeds of any such issuances under the shelf registration statement are expected to be used for general corporate purposes, which may include working capital and/or capital expenditures. The Company We do not anticipate that the Company will have any additional sources of cash flow other than (i) as described above, (ii) from operations, (iii) from the sale of assets and/or businesses, and (iv) from other discrete transactions. Management believes that the Company has the ability to meet its capital requirements on a continuing basis for at least the next twelve months. However, the ability of the Company to meet its cash requirements for at least the next twelve months is dependent, in part, on the Company’s continuing ability to meet its business plans. The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value. If the Company’s planned cash flow projections are not met, management could consider the additional reduction of certain discretionary expenses and sale of certain assets. See Note Management is utilizing the following strategies to enhance liquidity: (1) continuing to implement improvements throughout all of the Company’s operations to enhance systems and processes to increase operating efficiencies at Company facilities, (2) supporting profitable sales growth both internally and through acquisition, (3) evaluating strategic alternatives with respect to all lines of business and/or assets and (4) seeking financing alternatives that may lower its cost of capital and/or enhance current cash flow. However, if the Company’s cash needs are greater than anticipated or the Company does not materially satisfy its business plan, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company. There can be no assurance that the funds available from operations and under the Company’s credit facilities will be sufficient to fund its debt service costs, working capital demands, pension plan contributions, and environmental remediation costs.The Company’s inability to generate sufficient cash flows from its operations or through financing could impair its liquidity, and would likely have a material adverse effect on its businesses, financial condition and results of operations, and could raise substantial doubt that the Company will be able to continue to operate. 8 Note 3 - Basis of Presentation The condensed consolidated balance sheet as of December 31, 2008, which has been derived from audited financial statements, and the unaudited condensed consolidated financial statements included herein have been prepared by the Company in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading.This quarterly report on Form 10-Q should be read in conjunction with the Company's audited consolidated financial statements contained in Form 10-K for the year ended December 31, 2008.Certain amounts for the prior year have been reclassified to conform to the current year presentation. In the opinion of management, the interim financial statements reflect all normal and recurring adjustments necessary to present fairly the consolidated financial position and the results of operations and changes in cash flows for the interim periods.The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The results of operations for the three months ended March 31, 2009 are not necessarily indicative of the operating results for the full year. On November 24, 2008, the Company consummated a 1-for-10 reverse stock split of its outstanding common stock (the “Reverse Stock Split”).Pursuant to the Reverse Stock Split, every ten (10) shares of common stock issued and outstanding at the time the split was effected were changed and reclassified into one (1) share of common stock immediately following the Reverse Stock Split.To enhance comparability, unless otherwise noted, all references herein to the Company’s common stock and per share amounts have been adjusted on a retroactive basis as if the Reverse Stock Split had occurred on January 1, 2008. Note 4 – Recently Issued Accounting Pronouncements In December 2008, the Financial Accounting Standards Board (“FASB”) issued FASB Staff Position FAS 132R-1, “Employer’s Disclosures about Postretirement Benefit Plan Assets” (“FSP FAS 132R-1”). The FSP amends FASB Statement No. 132 (Revised 2003) “Employers’ Disclosures about Pensions and Other Postretirement Benefits” (“SFAS No. 132R”), to provide guidance on an employer’s disclosures about plan assets of a defined benefit pension or other postretirement plan.FSP FAS 132R-1 will become effective for financial statements issued for fiscal years and interim periods ending after December 15, 2009.FSP FAS 132R-1 changes the disclosure requirements for benefit plan assets, but does not change the accounting for such assets or plans, and therefore, the Company believes that the adoption of FSP FAS 132R-1 will not have an effect on its consolidated financial position and results of operations. In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161, “Disclosures about Derivative Instruments and Hedging Activities” (“SFAS No. 161”).This Statement changes the disclosure requirements for derivative instruments and hedging activities, but does not change the accounting for such instruments, and therefore, the adoption of SFAS No. 161 did not have an effect on the Company’s consolidated financial position and results of operations.SFAS No. 161 became effective in the current quarter.See Note 8. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (“SFAS No. 157”) which defines fair value, establishes a framework for measuring fair value in accordance with accounting principles generally accepted in the United States, and expands disclosures about fair value measurements.This statement does not require any new fair value measurements; rather, it applies under other accounting pronouncements that require or permit fair value measurements.On January 1, 2009, the Company adopted SFAS No. 157 for all non-financial assets and liabilities measured at fair value on a non-recurring basis in accordance with FASB Staff Position FAS 157-2, “Effective Date of FAS 157” ("FSP FAS 157-2"), which postponed the effective date of SFAS No. 157 for those assets and liabilities to fiscal years beginning after November 15, 2008, which for the Company is January 1, 2009. The application of SFAS No. 157 did not have an impact on the Company's financial position or results of operations. The Company's non-financial assets measured at fair value on a non-recurring basis include goodwill and intangible assets. In a business combination, the non-financial assets and liabilities of the acquired company would be measured at fair value in accordance with SFAS No. 157. The requirements of SFAS No. 157 include using an exit price based on an orderly transaction between market participants at the measurement date assuming the highest and best use of the asset by market participants. The Company would use a market, income or cost approach valuation technique to perform the valuations. Since the Company performs its annual impairment analyses of goodwill and indefinite-lived intangible assets in the fourth quarter of each year and since no impairment trigger event or business combination occurred during the first quarter of 2009, the application of SFAS No. 157 for all non-financial assets and liabilities measured at fair value on a non-recurring basis did not have an impact on the Company's consolidated financial position or results of operations.See Note 13. 9 In December 2007, the FASB issued Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements” (“SFAS No. 160”).SFAS No. 160 amends Accounting Research Bulletin No. 51 to establish accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.SFAS No. 160 became effective for fiscal years beginning after December 15, 2008.The Company adopted SFAS 160 in the current quarter, and its adoption did not have a significant effect on the Company’s consolidated financial position and results of operations. In December 2007, the FASB also issued Statement of Financial Accounting Standards No. 141 (revised 2007), “Business Combinations” (“SFAS No. 141R”). SFAS No. 141R requires an entity to recognize assets acquired, liabilities assumed, contractual contingencies and contingent consideration at their fair value on the acquisition date. SFAS No. 141R also requires that (1) acquisition-related costs be expensed as incurred; (2) restructuring costs generally be recognized as a post-acquisition expense; and (3) changes in deferred tax asset valuation allowances and income tax uncertainties after the measurement period impact income tax expense. The Company adopted SFAS No. 141R in the current quarter and its adoption did not have a significant effect on the Company’s consolidated financial position and results of operations. Note 5 - Net Loss Per Share The computation of basic loss per common share is calculated by dividing the net loss by the weighted average number of shares of Common Stock outstanding, as follows: Three Months Ended March 31, 2009 2008 (in thousands, except per share) Net loss $ (11,368 ) $ (6,212 ) Weighted average number of common shares outstanding 12,179 1,000 Net loss per common share $ (0.93 ) $ (6.21 ) Diluted earnings per share gives effect to dilutive potential common shares outstanding during the period.The Company had potentially dilutive common share equivalents including warrants and stock options and other stock-based incentive compensation arrangements during the quarters ended March 31, 2009 and 2008.However, no common share equivalents were dilutive in either period presented becausethe Company reported a net loss and therefore, any outstanding warrants and stock options would have had an anti-dilutive effect.As of February 28, 2008, all of the Company’s outstanding warrants expired.As of March 31, 2009, stock options for an aggregate of 64,400 shares are excluded from the calculation of net loss per share. The large difference in the number of shares outstanding is due to the additional shares issued in the Rights Offering in September 2008. See Note 6. 10 Note 6 – Stockholders’ (Deficit) Equity Rights Offering On September 25, 2008, the Company completed the Rights Offering to its existing stockholders.The Company sold 11,178,459 shares of common stock to existing stockholders through the exercise of rights at a subscription price of $14.00 per share, for an aggregate purchase price of approximately $156.5 million.SPII subscribed for 8,630,910 shares of the Company’s common stock, for an aggregate purchase price of approximately $120.8 million, pursuant to its basic and applicable oversubscription privileges.After giving effect to the Rights Offering, SPII owns 75% of the outstanding shares of common stock of the Company.The Company used the proceeds of the Rights Offering to (i) redeem preferred stock issued by a wholly-owned subsidiary of the Company, which was held by SPII, plus accumulated dividends, together totaling $6.0 million, (ii) repay Company indebtedness to SPII of $18.9 million, and (iii) repay $117.6 million of indebtedness and accrued interest of certain wholly-owned subsidiaries of the Company to SPII.After such payments, $14.0 million remained with the Company as cash, of which $13.2 million was used to repay additional debt of the Company on October 29, Comprehensive Income (Loss) Comprehensive loss for the three months ended March 31, 2009 and 2008 was comprised of: (in thousands) Three Months Ended March 31, 2009 2008 Net loss $ (11,368 ) $ (6,212 ) Other comprehensive income (loss): Foreign currency translation adjustments (531 ) 680 Comprehensive loss $ (11,899 ) $ (5,532 ) Accumulated Other Comprehensive Loss Accumulated other comprehensive loss balances as of March 31, 2009 and December 31, 2008 were comprised of: (in thousands) March 31, December 31, 2009 2008 Net actuarial losses and prior service costsand credits $ (165,851 ) $ (165,851 ) Foreign currency translation adjustment 1,982 2,513 Valuation of marketable equity securities (164 ) (164 ) $ (164,033 ) $ (163,502 ) 11 Note 7 – Inventories Inventories at March 31, 2009 and December 31, 2008 were comprised of: (in thousands) March 31, December 31, 2009 2008 Finished products $ 34,028 $ 35,780 In - process 14,691 13,426 Raw materials 27,288 24,940 Fine and fabricated precious metal in various stages of completion 2,309 2,247 78,316 76,393 LIFO reserve (1,139 ) (1,123 ) $ 77,177 $ 75,270 In order to produce certain of its products, H&H purchases, maintains and utilizes precious metal inventory.H&H records its precious metal inventory at last-in, first-out (“LIFO”) cost, subject to lower of cost or market with any adjustments recorded through cost of goods sold.The market value of the precious metal inventory exceeded LIFO cost by $1.1 million as of both March 31, 2009 and December 31, 2008, respectively. Certain customers and suppliers of H&H choose to do business on a “toll” basis, and furnish precious metal to H&H for return in fabricated form (customer metal) or for purchase from or return to the supplier. When the customer metal is returned in fabricated form, the customer is charged a fabrication charge. The value of this customer metal is not included in the Company’s balance sheet.As of March 31, 2009, H&H’s customer metal consisted of 731,717 ounces of silver, 1,461 ounces of gold, and 1,391 ounces of palladium.As of December 31, 2008, the Company had a liability of $1.1 million recorded with respect to its liability for customer metal subject to pool account agreements, and none as of March 31, 2009. Supplemental inventory information: March 31, December 31, 2009 2008 (in thousands, except per ounce) Precious metals stated at LIFO cost $ 1,169 $ 1,124 Market value per ounce: Silver $ 12.77 $ 11.30 Gold $ 895.74 $ 883.00 Palladium $ 221.00 $ 185.00 Note 8 – Derivative Instruments H&H enters into commodity futures and forwards contracts on precious metal that are subject to market fluctuations in order to economically hedge its precious metal inventory against price fluctuations.As of March 31, 2009, the Company had entered into forward and future contracts for gold with a total value of $2.3 million and for silver with a total value of $1.0 million. The Company also economically hedges its exposure on variable interest rate debt denominated in foreign currencies at certain of its foreign subsidiaries. As these derivatives are not designated as accounting hedges under Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS No. 133”), they are accounted for as derivatives with no hedge designation.The derivatives are marked to market and both realized and unrealized gains and losses are recorded in current period earnings in the Company's consolidated statement of operations.Such gains and losses are recorded on a separate line of the statement of operations in the case of the precious metal contracts andin interest expense with respect to the interest rate derivative. The Company’s hedging strategy is designed to protect it against normal volatility.However, abnormal price increases in these commodity or foreign exchange markets could negatively impact H&H’s costs.The three month periods ended March 31, 2009 and 2008 include a net gain of $0.2 million and a loss of $1.7 million, respectively, on derivative instruments. 12 As of March 31, 2009, the Company had the following outstanding forward or future contracts with settlement dates ranging from April 2009 to June Commodity Amount Silver 75,000 ounces Gold 2,500 ounces SFAS No. 133 requires companies to recognize all derivative instruments as either assets or liabilities at fair value in the statement of financial position. Fair Value of Derivative Instruments in the Condensed Consolidated Balance Sheets March 31, December 31, (in thousands) Balance Sheet Location 2009 2008 Commodity contracts Other current assets/(Accrued liabilities) $ (33 ) $ 355 Interest rate swap Accrued liabilities (241 ) (199 ) Total derivatives not designated as hedging instruments (274 ) 156 Total derivatives $ (274 ) $ 156 Effect of Derivative Instruments on the Condensed Consolidated Statements of Operations (in thousands) Three Months Ended March 31, 2009 2008 Statementof Operations Line Gain (Loss) Commodity contracts Realized and Unrealized Gain (loss) on Derivatives $ 281 $ (1,627 ) Interest rate swap Interest expense (92 ) (87 ) Total derivatives not designated as hedging instruments $ 189 $ (1,714 ) Total derivatives $ 189 $ (1,714 ) Note 9 – Pensions, Other Postretirement and Post-Employment Benefits The following table presents the components of net periodic pension cost (credit) for the Company’s pension plans for the three month periods ended March 31, 2009 and 2008. 13 Three Months Ended March 31, 2009 2008 (in thousands) Service cost $ 80 $ 87 Interest cost 6,418 6,203 Expected return on plan assets (6,265 ) (8,336 ) Amortization of prior service cost 15 23 Amortization of actuarial loss 3,210 - $ 3,458 $ (2,023 ) The actuarial loss occurred principally because investment returns on the assets of the WHX Pension Plan during 2008 were significantly less than the assumed return of 8.5%.The 2008 column includes the pension credit of the Bairnco qualified pension plans, substantially all of which were merged into the WHX Pension Plan as of December 31, 2008. In addition to its pension plans which are included in the table above, the Company also maintains several other postretirement benefit plans covering certain of its employees.The approximate aggregate expense for these plans was $0.1 million for both of the three month periods ended March 31, 2009 and 2008, respectively. Note 10 – Debt Long-term debt consisted of the following: March 31, December 31, 2009 2008 (in thousands) Long-term Debt to Non Related Party: H&H Wachovia Facility term loans $ 49,997 $ 54,670 Other H&H debt-domestic 6,544 6,580 Other H&H debt-foreign 4,381 4,661 Bairnco Wells Fargo Facility term loan 5,534 6,466 Bairnco Ableco Facility term loan 45,000 45,000 Bairnco foreign loan facilities 4,778 4,753 Total debt to non related party 116,234 122,130 Less portion due within one year 11,343 12,956 Long-term debt to non related party 104,891 109,174 Long-term Debt to Related Party: H&H Term B Loan 44,098 44,098 Bairnco Subordinated Debt Credit Agreement 10,000 10,000 Long-term debt to related party 54,098 54,098 Total long-term debt $ 158,989 $ 163,272 In addition to the Term B Loan with SPII, interest due to SPII under the Term B Loan is not required to be paid in cash until the Wachovia Facilities have been repaid and thus, such accrued interest has been classified as a long-term liability in the consolidated balance sheets as of March 31, 2009 and December 31, 2008.The interest accrued to SPII is subject to the same collateral as the Term B Loan. On March 12, 2009, H&H and certain of its subsidiaries amended each of the Wachovia Facilities and the Term B Loan to, among other things, (i) extend the term of the loans for two years until June 30, 2011, (ii) increase certain interest rates, (iii) reset the levels of certain financial covenants, (iv) permit the disposition and/or cessation of operations of certain of H&H’s direct and indirect subsidiaries (v) provide for an increase in the aggregate amount of unsecured loans, distributions or other advances from H&H to WHX for general business purposes from up to $7.0 million to up to $12.0 million, subject to a maximum additional amount of $2.5 million prior to March 31, 2010, and (vi) provide for an increase in the existing limited guaranty by H&H from up to $7.0 million to up to $12.0 million.In addition, the Wachovia Facilities were also amended to, among other things, reduce the amount of the credit facility from $125.3 million to $115.0 million including decreasing the revolving credit facility from $83.0 million to $75.0 million. 14 On May 8, 2009, H&H and its subsidiaries further amended the Wachovia Facilities to provide for, among other things, additional term loans to the borrowers thereunder in the aggregate principal amount of approximately $5.3 million, which were consolidated with the existing term loans under the Wachovia Facilities for a combined aggregate principal amount of $15.0 million, and additional guaranties by certain subsidiary trusts.Pursuant to this amendment: (a) a portion of the obligations under the tranche B term loan under the Wachovia Facilities was prepaid in an amount equal to $5.0 million; and (b) the remaining available proceeds of the term loans are to be used for operating and working capital purposes.The Term B Loan was also amended on May 8, 2009 to provide for additional guaranties by certain subsidiary trusts. On March 12, 2009, Bairnco and certain of its subsidiaries amended the Wells Fargo Facility and the Ableco Facility to, among other things, (i) increase the interest rates and (ii) reset the levels of certain financial covenants.The Ableco Facility was also amended to provide for, among other things, an increase in the existing limited guaranty by H&H from up to $7 million to up to $12 million, secured by a second lien on all of the assets of H&H pursuant to the terms and conditions of the H&H Security Agreement and the H&H Guaranty.The Subordinated Debt Credit Agreement with SPII was also amended to, among other things, increase the interest rates. Note 11 - Income Taxes For the three month period ended March 31, 2009, a tax benefit of $0.2 million was recorded, principally for state taxes.For the three months ended March 31, 2008, a tax provision of $0.8 million was recorded, principally for state and foreign income taxes.The Company has not recorded any federal income tax benefit in either period due to the uncertainty of realizing the benefit of the Company’s net operating loss carryforwards (“NOLs”) in the future.The Company has recorded a deferred tax valuation allowance to the extent that it believes that it is more likely than not that the benefits of its deferred tax assets, including those relating to its NOLs, will not be realized in future periods. The tax benefit for the three months ended March 31, 2009 reflects a favorable impact of $0.5 million.This favorable adjustment resulted from a change in the state effective tax rate at which the deferred state income taxes of certain subsidiaries are estimated to be realized. Note 12 -
